***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            SHARON CLEMENTS v. ARAMARK
                CORPORATION ET AL.
                     (AC 39488)
                      Keller, Prescott and Bright, Js.

                                  Syllabus

The plaintiff appealed to this court from the decision of the Workers’ Com-
   pensation Review Board, which affirmed the decision of the Workers’
   Compensation Commissioner dismissing the plaintiff’s claim for certain
   disability benefits and determining that the plaintiff’s head injury was
   noncompensable under the Workers Compensation Act (§ 31-275 et seq.)
   because it did not arise out of her employment. While at work for the
   defendant A Co. the plaintiff became lightheaded, passed out and fell
   backward on asphalt, hitting her head on the ground. After being taken
   to the hospital, the plaintiff suffered from cardiac arrest. The plaintiff
   had a history of, inter alia, cardiac disease, and was diagnosed with
   certain injuries related thereto and a concussive head injury. The com-
   missioner determined that the plaintiff’s head injury did not arise out
   of her employment with A Co. but was caused by the heart related
   episode. The board affirmed the commissioner’s decision, concluding
   that the plaintiff submitted no evidence to the commissioner that her
   employment contributed to the fall that led to her head injury or that
   the injury would not have occurred had she been somewhere else at
   the time. The plaintiff claimed that the board improperly concluded that
   her head injury did not arise out of her employment because her fall
   was caused by her personal infirmity rather than a workplace condition.
   Held that the board improperly affirmed the commissioner’s decision
   holding that the plaintiff’s head injury was noncompensable; although
   the plaintiff, due to a personal infirmity, fell backward and hit her head
   on the ground on the premises of A Co. and the personal infirmity that
   caused her to fall did not arise out of her employment, the resultant
   injuries that were caused by her head hitting the ground at her workplace
   did arise out of her employment and, thus, were compensable.
           Argued January 24—officially released May 29, 2018

                            Procedural History

   Appeal from the decision by the Workers’ Compensa-
tion Commissioner for the Second District dismissing
the plaintiff’s claim for certain disability benefits,
brought to the Workers’ Compensation Review Board,
which affirmed the commissioner’s decision, and the
plaintiff appealed to this court. Reversed; judgment
directed.
   Gary W. Huebner, for the appellant (plaintiff).
  Dominick C. Statile, with whom, on the brief, was
Tushar G. Shah, for the appellee (defendants).
                          Opinion

   BRIGHT, J. The principal issue in this appeal is the
compensability, under the Workers’ Compensation Act
(act), General Statutes § 31-275 et seq., of an injury to
an employee that occurred on an employer’s premises
when the employee became lightheaded, fell, and hit
her head while walking to her work station before the
start of her shift. The plaintiff, Sharon Clements,
appeals from the decision of the Workers’ Compensa-
tion Review Board (board) affirming the decision of the
Workers’ Compensation Commissioner for the Second
District (commissioner) in favor of the defendant
employer, Aramark Corporation (defendant), and the
employer’s insurer, Sedgwick CMS, Inc. The plaintiff
claims that the board erred in holding that, because the
plaintiff’s fall was caused by her personal infirmity,
rather than a workplace condition, her resultant head
injury did not arise out of and in the course of her
employment within the meaning of the act. We agree
and, accordingly, reverse the decision of the board.
    The following undisputed facts, which are set forth
in the commissioner’s decision or are ascertained from
uncontested portions of the record, are relevant to our
consideration of the issue on appeal. The plaintiff, while
employed by the defendant, served as a mess attendant
at the Coast Guard Academy in New London (academy).
Her duties included serving food and beverages, and
cleaning up after meals. She typically worked during
both breakfast and lunch. On the morning of September
19, 2012, the plaintiff drove to work, parked her vehicle
at the academy at approximately 5:40 a.m., and exited
her vehicle. She walked a short distance from her vehi-
cle to a building. The path was short, not uphill or
inclined in any way. The plaintiff did not trip. The plain-
tiff testified that, after entering the building and walking
down a hallway, she ‘‘went through the door to go
out to get into the next building,’’ where she became
lightheaded and passed out, falling backward ‘‘on the
[asphalt],’’1 and hitting her head on the ground. No one
witnessed her fall. After she was discovered by cowork-
ers, someone called for assistance. Members of the New
London Fire Department arrived and found the plaintiff
‘‘lying on the ground’’ with ‘‘a bump on the back of her
head,’’ ‘‘unable to sign [a] consent form because of her
level of consciousness . . . .’’ The plaintiff was taken
to Lawrence + Memorial Hospital (hospital). Hospital
reports indicate that the plaintiff suffered from a synco-
pal episode and that she was diagnosed with ecchymo-
sis and swelling.2 A treating physician, Neer Zeevi, and
hospital records, indicate that the plaintiff’s syncope
likely was cardiac or cardiogenic in etiology.
   While in the emergency room, the plaintiff suffered
from cardiac arrest. During her stay in the hospital,
the plaintiff had a pacemaker inserted. In a discharge
summary report, John Nelson, a neurologist, opined:
‘‘Apparently she had significant head trauma secondary
to her fall. While in the emergency department, she
again lost consciousness and was seen to have asystole3
on monitoring. [Cardiopulmonary resuscitation (CPR)]
was initiated and the patient had return of spontaneous
rhythm and blood pressure shortly afterwards. Per the
[emergency room] physician, CPR was reportedly
begun within [twenty] seconds on onset of asystole and
was only carried out for approximately [ten] seconds
before the patient experienced spontaneous return of
rhythm.’’ (Footnote added.)
   The plaintiff has a history of cardiac disease, hyper-
tension, hyperlipidemia, hypothyroidism, and an irregu-
lar heartbeat. She also has a family history of coronary
disease. Her discharge records set forth, inter alia, the
following diagnosis: asystolic arrest, cardiogenic syn-
cope with concussive head injury, and hypothyroidism.
On the basis of these findings, the commissioner deter-
mined that ‘‘the [plaintiff’s] injury did not arise out of
her employment with the [defendant], but was caused
by a cardiogenic syncope.’’
    The plaintiff appealed from the commissioner’s deci-
sion to the board. She claimed, in relevant part, that the
commissioner had misapplied the law and improperly
determined that her injury did not arise out of her
employment. The board disagreed, concluding that
‘‘[t]here is no question that the [plaintiff] has been left
with a significant disability as a result of the concussive
injury which is the subject of this appeal. Nevertheless,
the [plaintiff] provided the . . . commissioner with no
evidence [that] would substantiate the claim that her
employment contributed in any fashion to the fall [that]
led to the injury or that the injury would not have
occurred had the claimant been somewhere else at the
time.’’ Accordingly, the board affirmed the decision of
the commissioner, ruling in favor of the defendant. This
appeal followed.
   We begin by setting forth the standard of review
applicable to workers’ compensation appeals. ‘‘The
commissioner has the power and duty, as the trier of
fact, to determine the facts . . . and [n]either the . . .
board nor this court has the power to retry facts. . . .
The conclusions drawn by [the commissioner] from the
facts found [also] must stand unless they result from
an incorrect application of the law to the subordinate
facts or from an inference illegally or unreasonably
drawn from them. . . . Cases that present pure ques-
tions of law, however, invoke a broader standard of
review than is ordinarily involved in deciding whether,
in light of the evidence, the agency has acted unreason-
ably, arbitrarily, illegally or in abuse of its discretion.
. . . [I]t is well established that, in resolving issues of
statutory construction under the act, we are mindful
that the act indisputably is a remedial statute that
should be construed generously to accomplish its pur-
pose. . . . The humanitarian and remedial purposes of
the act counsel against an overly narrow construction
that unduly limits eligibility for workers’ compensation.
. . . Accordingly, [i]n construing workers’ compensa-
tion law, we must resolve statutory ambiguities or lacu-
nae in a manner that will further the remedial purpose
of the act. . . . [T]he purposes of the act itself are best
served by allowing the remedial legislation a reasonable
sphere of operation considering those purposes.’’ (Cita-
tions omitted; internal quotation marks omitted.) Hart
v. Federal Express Corp., 321 Conn. 1, 18–19, 135 A.3d
38 (2016).
  ‘‘Our scope of review of the actions of the board is
similarly limited. . . . The role of this court is to deter-
mine whether the review [board’s] decision results from
an incorrect application of the law to the subordinate
facts or from an inference illegally or unreasonably
drawn from them.’’ (Internal quotation marks omitted.)
Wiblyi v. McDonald’s Corp., 168 Conn. App. 77, 86, 144
A.3d 1075 (2016).
   The plaintiff states that ‘‘[t]his appeal asks the court
to determine whether the correct standard of law was
applied to the facts as found by the trial commissioner.’’
She claims that the board erred in holding that, because
the plaintiff’s fall at work was caused by her personal
infirmity, rather than a workplace condition, her resul-
tant head injury did not arise out of and in the course
of her employment. She argues that her head injury
was caused by her head striking the ground at her
place of employment, not by any personal infirmity.
The personal infirmity that caused her fall, she argues,
did not involve a head injury; rather, the head injury
for which she is seeking benefits resulted from her head
hitting the ground at her workplace. Accordingly, she
argues, the board erred in concluding that her head
injury did not arise out of and in the course of her
employment.
   It is beyond dispute that the plaintiff’s head injury
was caused by her head hitting the ground after her
fall. The plaintiff concedes that the fall, itself, was the
result of a personal infirmity. The defendant contends
that the plaintiff’s head would not have hit the ground
if she had not fallen as a result of a personal infirmity.
Consequently, it argues, the injuries did not arise out
of, or occur in the course of, her employment and are
not compensable under the act.
   We begin our analysis with the relevant language of
the act. Section 31-275 provides in relevant part: ‘‘(1)
‘Arising out of and in the course of his employment’
means an accidental injury happening to an employee
. . . originating while the employee has been engaged
in the line of the employee’s duty in the business or
affairs of the employer upon the employer’s premises
. . . .’’ From this language our Supreme Court has
derived a two part test.
   ‘‘It is well settled that, because the purpose of the
act is to compensate employees for injuries without
fault by imposing a form of strict liability on employers,
to recover for an injury under the act a plaintiff must
prove that the injury is causally connected to the
employment. To establish a causal connection, a plain-
tiff must demonstrate that the claimed injury (1) arose
out of the employment, and (2) in the course of the
employment.’’ (Internal quotation marks omitted.)
Spatafore v. Yale University, 239 Conn. 408, 417–18,
684 A.2d 1155 (1996). ‘‘Proof that the injury arose out
of the employment relates to the time, place and circum-
stances of the injury. . . . Proof that the injury
occurred in the course of the employment means that
the injury must occur (a) within the period of the
employment; (b) at a place the employee may reason-
ably be; and (c) while the employee is reasonably fulfill-
ing the duties of the employment or doing something
incidental to it.’’ (Citation omitted; internal quotation
marks omitted.) Id., 418. 4 Although both factors of this
two part test appear to merge into a single test of work-
relatedness, ‘‘the phrase ‘arising out of,’ specifically,
has been construed as referring to injury causation . . .
whereas ‘in the course of’ relates to the time, place,
and circumstances of the injury.’’ Birnie v. Electric
Boat Corp., 288 Conn. 392, 407–408, 953 A.2d 28 (2008).
Because the defendant concedes that the second factor
of the test has been met; see footnote 4 of this opinion;
we consider only whether the plaintiff’s head injury
arose out of her employment.
   The plaintiff argues that her head injury arose out of
her employment because it occurred on the premises
of her employer when she hit her head on the ground
before the start of her morning shift. The plaintiff pri-
marily relies on Savage v. St. Aeden’s Church, 122 Conn.
343, 189 A. 599 (1937), to support her claim. The defen-
dant argues that the plaintiff’s injury was caused by her
fall, which did not arise out of her employment, but
was the result of a personal infirmity. It further argues
that Savage is inapposite because ‘‘the injury in question
[in that case] was caused by a ‘hazard’ that existed as
a condition of the employment, [namely,] working on
a ladder.’’ On the basis of our Supreme Court’s decision
in Savage, we agree with the plaintiff.5
   In Savage, the plaintiff brought a workers’ compensa-
tion claim on behalf of the decedent, an employee of the
defendant church, who had been found in the basement
recreation room at the rectory, ‘‘lying flat on his back,
his overalls partly on, a painter’s cap by his head, and
on the pool-table near by his bag with the paint brushes
he expected to use in his work at the rectory. He had
apparently fallen backward on the concrete floor and
fractured his skull. The commissioner found that the
proximate cause of his death was the fracture of his
skull upon the concrete floor, and that the cause of his
fall was unknown, though he also found that . . . he
[had previously suffered] from a cystolic murmur at the
apex of his heart. He further found that the fatal injury
arose out of and in the course of the employment.’’
Savage v. St. Aeden’s Church, supra, 122 Conn. 345.
   Our Supreme Court explained that it did not appear
to be questioned that the decedent’s injury was suffered
in the course of his employment: ‘‘So far as appears it
occurred within the period of the employment, at a
place where [the decedent] might reasonably be, and
while he was reasonably fulfilling the duties of the
employment or doing something incidental to it.’’ Id.
What was questioned, however, was whether the injury
arose out of the decedent’s employment with the
church. Id. The plaintiff alleged that the proximate
cause of the decedent’s injury was ‘‘the fracture of his
skull on the concrete floor which resulted from his fall.’’
Id., 346. As in the present case, the defendants in Savage,
however, argued that because the fall was due to causes
unrelated to the employment, namely a heart attack or
a fainting spell, ‘‘the resulting injury was not due to a
hazard of the employment . . . .’’ Id. The court deter-
mined that this was a question of proximate causa-
tion. Id.
   Looking to the case of Gonier v. Chase Companies,
Inc., 97 Conn. 46, 115 A. 677 (1921), our Supreme Court
explained that ‘‘an injury received in the course of the
employment does not cease to be one arising out of
the employment merely because some infirmity due to
disease has originally set in action the final and proxi-
mate cause of the injury. The employer of labor takes
his workman as he finds him and compensation does
not depend upon his freedom from liability to injury
through a constitutional weakness or latent tendency.
Whatever predisposing physical condition may exist, if
the employment is the immediate occasion of the injury,
it arises out of the employment because it develops
within it.’’ (Internal quotation marks omitted.) Savage
v. St. Aeden’s Church, supra, 122 Conn. 346–47.
   Our Supreme Court, in addressing the defendants’
argument in Savage, an argument that is strikingly simi-
lar to the argument advanced in the present case,
namely, that the fall did not arise out of the employment
because it was due to some personal infirmity and not
some defect in the floor or other dangerous condition
of employment, explained: ‘‘An injury which occurs in
the course of the employment ordinarily arises out of
the employment, because the fact that the employee is
in the course of his employment is the very thing which
subjects him to the risks which are incident to the
employment. . . . An act or omission for the exclusive
benefit of the employee or of another than the master
[however] is not ordinarily a risk incident to the employ-
ment. . . . [W]hen an employee voluntarily departs
from his duties . . . his injuries result from his own
act and have their origin in a risk which he has created
and which has no causal connection with his employ-
ment. . . . Also, of course, death from natural causes,
although occurring in the course of the employment,
has no causal connection with it, as would have been
the case here if a heart attack had been the direct cause
of [the decedent’s] death rather than the fall to the
concrete floor. But, aside from situations such as these,
where the injury arises from a cause which has no
connection with the employment, an injury arising in
the course of the employment ordinarily is the result of
a risk incident to the employment.’’ (Citations omitted;
emphasis added.) Id., 347–48.
   The court further explained: ‘‘The hazard is peculiar
to the employment because it is incidental to and grows
out of the conditions of the employment and not
because it should be foreseen or expected, or because
it involves danger of serious bodily injury. We have
never held that the conditions of the employment must
be such as to expose the employee to extraordinary
risks in order to entitle him to compensation in case
of injury. The risk may be no different in degree or kind
than those to which he may be exposed outside of his
employment. The injury is compensable, not because
of the extent or particular character of the hazard, but
because it exists as one of the conditions of the employ-
ment.’’ Id., 348–49.
   In the present case, the defendant argues in its appel-
late brief that the board correctly determined that Sav-
age is distinguishable from the present case because
‘‘the injury [in Savage] was caused by a ‘hazard’ that
existed as a condition of the employment, in that case,
working on a ladder.’’ We disagree. Our Supreme Court
in Savage did not determine that the decedent in that
case had fallen off a ladder. Rather, the court deter-
mined that the decedent had been standing on the
ground, not on the ladder, when he fell backward and
hit his head. See Savage v. St. Aeden’s Church, supra,
122 Conn. 350.
    The court explained that a ‘‘hazard’’ exists where
an accident occurs incident to the employment; the
accident, itself, is the hazard. See id., 348, 349 (‘‘It is
not necessary that the place where the employee is
working be in itself a dangerous one. It is enough if it
turns out that there was a hazard from the fact that the
accident happened.’’). In comparing the facts sur-
rounding the Savage employee’s injury to the injury of
the employee in Gonier v. Chase Companies, Inc.,
supra, 97 Conn. 54, 58 (decedent’s ‘‘employment
brought him upon . . . scaffolding,’’ and ‘‘as he stood
up to continue his work he became faint and fell’’ and
died), our Supreme Court explained in Savage that
‘‘[t]he decision [to award benefits in Gonier] would
have been the same had the fall [in Gonier] been, as
in the present case, simply to the floor upon which the
employee was standing.’’ (Emphasis added.) Savage v.
St. Aeden’s Church, supra, 122 Conn. 350. Clearly then,
the court in Savage stated that the employee had been
standing upon the floor when he fell. See id.
    Our Supreme Court reaffirmed its reasoning in Sav-
age in the case of Blakeslee v. Platt Bros. & Co., 279
Conn. 239, 902 A.2d 620 (2006). In Blakeslee, the plaintiff
was injured when three coworkers attempted to
restrain him while he was suffering a grand mal seizure.
Id., 240–41. The commissioner determined, and the
board agreed, that the injuries were not compensable
because they arose out of the seizure, which did not
arise out of the plaintiff’s employment. Id., 241–42. Our
Supreme Court, citing Savage, rejected the board’s con-
clusion. Id., 245–46. In doing so, the court opined that
‘‘it is evident that the commissioner and the board began
with a single proposition from which all other conclu-
sions inexorably followed, namely, that, if the plaintiff’s
seizure was a noncompensable injury, any injuries caus-
ally connected thereto similarly must be noncompensa-
ble. This essential proposition, however, cannot be
sustained.’’ Id., 245. The court further relied on the
language it first set forth in Savage and held that ‘‘[c]om-
pensibility also may not be denied simply because the
plaintiff could have been exposed to a similar risk of
injury from the administration of aid had he suffered
the seizure outside of work. [A]n injury may arise out
of an employment although the risk of injury from that
employment is no different in degree or kind [from that]
to which [the employee] may be exposed outside of his
employment.6 The injury is compensable, not because
of the extent or particular character of the hazard, but
because it exists as one of the conditions of the employ-
ment.’’ (Footnote added; internal quotation marks omit-
ted.) Id., 246.
   We conclude that the board and the commissioner
have made a similar error in the present case to the
one they made in Blakeslee.7 They concluded that,
because the plaintiff’s personal infirmity, which caused
her to faint and fall, was a noncompensable injury, the
injury resulting from her head striking the ground also
must be noncompensable.8 On the basis of our Supreme
Court’s decisions in both Blakeslee and Savage, we dis-
agree with this conclusion.
   In the present case, as in the Savage case, the plaintiff,
due to a personal infirmity, fell backward and hit her
head on the ground at her place of employment.
Although the personal infirmity that caused her to fall
did not arise out of her employment, the resultant injur-
ies that were caused by her head hitting the ground at
her workplace did arise out of her employment. Accord-
ingly, the board improperly affirmed the commission-
er’s decision holding otherwise.
  The decision of the Workers’ Compensation Review
Board is reversed and the case is remanded to the board
with direction to sustain the plaintiff’s appeal.
      In this opinion the other judges concurred.
  1
     In its brief, the defendant concedes that ‘‘[t]he facts as stated by the
[plaintiff] are undisputed with the exception of references made regarding
the locus of the [plaintiff’s] fall giving rise to the subject claim. The [plaintiff]
has averred that her fall occurred on ‘concrete’ giving rise to the subject
injury. No facts were found as to the actual nature of the surface upon
which the [plaintiff] fell. As such, no finding of fact in the record supports
reference to the surface as concrete.’’ We note, however, that the board
repeatedly stated in its decision that the ground was concrete.
   During oral argument before this court, the plaintiff stated that it did not
make a difference to her claim whether the ground was concrete or some
other material.
   2
     Stedman’s Medical Dictionary (28th Ed. 2006) p. 1887, defines ‘‘syncope’’
as the ‘‘[l]oss of consciousness and postural tone caused by diminished
cerebral blood flow.’’ ‘‘Ecchymosis’’ is defined as ‘‘[a] purplish patch caused
by extravasation of blood into the skin . . . .’’ Stedman’s Medical Dictionary
(28th Ed. 2006) p. 606.
   3
     Stedman’s Medical Dictionary (28th Ed. 2006) p. 172, defines ‘‘asystole’’
as the ‘‘[a]bsence of contractions of the heart.’’
   4
     In its appellate brief, the defendant, after setting forth the two factor
causal connection test, specifically concedes that ‘‘[h]ere, the only disagree-
ment is whether the injury arose out of the employment.’’ (Emphasis added.)
Despite this very clear statement, however, when Judge Keller made a
statement during appellate oral argument to the effect that the parties had
agreed that the plaintiff’s injury had occurred in the course of her employ-
ment, the defendant’s counsel stated: ‘‘I don’t agree to that. I never said
that.’’ (Emphasis added.) We reject counsel’s baseless assertion in light of
the defendant’s clear statement in its appellate brief. In addition, we thor-
oughly have reviewed the certified record in this case and have found that
the defendant specifically told the commissioner in its trial brief that ‘‘[t]his
incident occurred when [the plaintiff] arrived at her place of employment,
walked from her car to the front door, and then fell to the ground. As such,
the [defendant] concede[s] that the injury occurred while in the course of
her employment. Any argument raised by the [plaintiff] in regard to the
timing, location, incident to employment, or the mutual benefit doctrine must
be disregarded by the [c]ommissioner, as . . . those facts only empower
a finding that the accident occurred ‘in the course of employment’ and are
immaterial in determining the dispositive issue at bar: whether the injury
arose out of the employment.’’ (Emphasis added.) In light of these clear
concessions, we conclude that the defendant, in fact, has conceded the
second factor despite its protestation during appellate argument. Accord-
ingly, we do not address it.
   5
     Although the workers’ compensation statutes at the time of the Savage
decision differ from the present statutes, neither the parties nor the board
made any argument that the difference in the statutes affects the applicability
or value of the Savage case. We conclude that the precedential value of
Savage on this particular issue remains intact because Savage remains good
law, having been cited or quoted recently by our Supreme Court. See Sullins
v. United Parcel Service, Inc., 315 Conn. 543, 552, 108 A.3d 1110 (2015);
Blakeslee v. Platt Bros. & Co., 279 Conn. 239, 246, 902 A.2d 620 (2006).
   6
     We recognize that our Supreme Court and this court, at times, have
made statements that appear to be inconsistent with this statement. For
example, in Labadie v. Norwalk Rehabilitation Services, Inc., 274 Conn.
219, 238, 875 A.2d 485 (2005), our Supreme Court quoted Larke v. Hancock
Mutual Life Ins. Co., 90 Conn. 303, 310, 97 A. 320 (1916), for the proposition
that ‘‘conditions that arise out of employment are ‘peculiar to [it], and not
such exposures as the ordinary person is subjected to.’ ’’ Neither in Savage,
which came after Larke, nor in Blakeslee, which came after Labadie, did
the court apply this proposition. To the contrary, the court held in both
cases that the injury was compensable even though the risk the employee
faced was no greater than what he would have been exposed to outside
of work.
   7
     We also note that the board relied upon the dissent, rather than the
majority, in Blakeslee v. Platt Bros. & Co., supra, 279 Conn. 259–60 (Sullivan,
J., dissenting), to support its conclusion. Taking guidance from Justice
Sullivan’s discussion of Professor Arthur Larson’s framework designating
risks as personal or neutral to assess compensability, it appears that the
board overlooked the statement in the majority opinion that our Supreme
Court ‘‘has not heretofore adopted this framework’’ and the fact that it
‘‘decline[d] to so in’’ that case. Blakeslee v. Platt Bros. & Co., supra, 251 n.9.
   8
     The defendant points out that the board has reached the same conclusion
in other cases involving injuries resulting from an employee’s medical condi-
tion unrelated to his employment. In those cases the board also distinguished
Savage on the misunderstanding that the plaintiff in Savage fell from a
ladder. We certainly are not bound by those decisions.